Exhibit 10.94

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

HUNTLEY MEADOWS RESIDENTIAL VENTURE

 

This Assignment and Assumption Agreement (this “Agreement”) is made as of the
13th day of June, 2003 by and among PGLP Holdings, L.L.C., a Delaware limited
liability company (“PGLP Holdings”), as a general partner with a fifty percent
(50%) interest in Huntley Meadows Residential Venture, an Illinois partnership
(the “Partnership”), and Prime/Huntley Meadows Residential, Inc., an Illinois
corporation (“P/HMRI”), as a general partner with a fifty percent (50%) interest
in the Partnership, Horizon Huntley LLC, a Delaware limited liability company
(“HHL”) and Horizon Huntley Finance LLC, a Delaware limited liability company
(“HHFL”).

 

RECITALS

 

WHEREAS, the Partnership has been formed pursuant to the terms of that certain
Partnership Agreement (as such agreement has been amended, restated or otherwise
modified as of the date hereof, the “Partnership Agreement”) dated as March 7,
1990 by and between PGLP Holdings (by assignment from Old Colony Ventures, Inc.,
an Illinois corporation) and P/HMRI.

 

WHEREAS, PGLP Holdings, P/HMRI, The Prime Group, Inc., an Illinois corporation
(“PGI”), Huntley Development Company, an Illinois corporation (“HDC”), HHL, HHFL
and Horizon Group Properties, Inc., a Maryland corporation (“HGPI”) have entered
into that certain Partnership Interests Purchase Agreement dated as of June 13,
2003 (the “Purchase Agreement”; capitalized terms not otherwise defined herein
shall have the meanings as set forth in the Purchase Agreement) pursuant to
which, among other things, PGLP Holdings has agreed to sell its fifty percent
(50%) partnership interest (the “Assigned PGLP Partner Interest”) to HHL and
P/HMRI has agreed to sell its fifty percent (50%) partnership interest (the
“Assigned P/HMRI Partner Interest”) to HHFL.

 

WHEREAS, PGLP Holdings and P/HMRI now desire to assign, subject to Permitted
Exceptions, and HHL and HHFL now desire to assume the Assigned PGLP Partner
Interest and the Assigned P/HMRI Partner Interest, and HHL and HHFL desire to
accept the liabilities and obligations of being a “Partner” (as defined in the
Partnership Agreement) under the Partnership Agreement and assume the
liabilities and obligations of the Partnership described  or listed in certain
exhibits to the Purchase Agreement.

 

WHEREAS, this Agreement is being executed by the parties hereto pursuant to the
terms of that certain Purchase Agreement.

 

NOW THEREFORE, in consideration of ten dollars ($10.00), the mutual covenants
and representations set forth herein and in the Purchase Agreement, and for
other good and valuable

 

1

--------------------------------------------------------------------------------


 

consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

 

ARTICLE I

 

REASSIGNMENT OF INTERESTS

 

1.1                                 By execution hereof, PGLP Holdings hereby
assigns, transfers and conveys any and all right, title and interest it holds in
the Assigned PGLP Partner Interest to HHFL.  PGLP Holdings hereby withdraws from
the Partnership, and directs that all allocations and distributions of profits,
losses, income or capital on account of such Assigned PGLP Partner Interest are
to be made to HHFL from and after the date hereof.

 

1.2                                 By execution hereof, P/HMRI hereby assigns,
transfers and conveys any and all right, title and interest it holds in the
Assigned P/HMRI Partner Interest to HHL.  P/HMRI hereby withdraws from the
Partnership, and directs that all allocations and distributions of profits,
losses, income or capital on account of such Assigned P/HMRI Partner Interest
are to be made to HHL from and after the date hereof.

 

ARTICLE II

 

ASSUMPTION OF INTERESTS

 

2.1                                 By execution hereof, HHL hereby accepts the
assignment, transfer and conveyance of any and all right, title and interest
held by P/HMRI in the Assigned P/HMRI Partner Interest.   Furthermore, HHL
hereby (i) acknowledges that such interest in the Assigned P/HMRI Partner
Interest is being acquired subject to the Permitted Exceptions, (ii)
acknowledges that it shall henceforth act as a Partner in the Partnership, and
(iii) assumes and agrees to pay, perform and discharge when due the Permitted
Exceptions and the liabilities and obligations of the Partnership described or
listed in Exhibit A, Exhibit B or Exhibit E to the Purchase Agreement.

 

2.2                                 By execution hereof, HHFL hereby accepts the
assignment, transfer and conveyance of any and all right, title and interest
held by PGLP Holdings in the Assigned PGLP Partner Interest.  Furthermore, HHFL
hereby (i) acknowledges that such interest in the Assigned PGLP Partner Interest
is being acquired subject to the Permitted Exceptions, (ii) acknowledges that it
shall henceforth act as a Partner in the Partnership, and (iii) assumes and
agrees to pay, perform and discharge when due the Permitted Exceptions and the
liabilities and obligations of the Partnership described or listed in Exhibit A,
Exhibit B or Exhibit E to the Purchase Agreement.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF P/HMRI AND
PGLP Holdings

 

PGLP Holdings and P/HMRI hereby represent and warrant to HHL and HHFL as
follows:

 

2

--------------------------------------------------------------------------------


 

3.1                                 This Agreement constitutes the valid and
binding agreement of PGLP Holdings and P/HMRI and is enforceable against PGLP
Holdings and P/HMRI in accordance with its terms.

 

3.2                                 PGLP Holdings has the limited liability
company power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. P/HMRI has the corporate power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  All action required to authorize the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby has been taken and no other proceedings on the
part of PGLP Holdings and P/HMRI are necessary to approve and authorize the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

3.3                                 P/HMRI has not transferred, assigned,
conveyed, pledged or otherwise alienated or caused to exist any encumbrance on
the Assigned P/HMRI Partner Interest and is the sole holder of the Assigned
P/HMRI Partner Interest and has the full corporate power and authority to
assign, transfer and convey any and all of its right, title and interest in the
Assigned P/HMRI Partner Interest to HHL.

 

3.4                                 PGLP Holdings has not transferred, assigned,
conveyed, pledged or otherwise alienated or caused to exist any encumbrance on
the Assigned PGLP Partner Interest and is the sole holder of the Assigned PGLP
Partner Interest and has the full limited liability company power and authority
to assign, transfer and convey any and all of its right, title and interest in
the Assigned PGLP Partner Interest to HHFL.

 

3.5                                 The Assigned P/HMRI Partner Interest
constitutes P/HMRI’s entire interest in the Partnership.  The Assigned PGLP
Partner Interest constitutes PGLP Holdings’ entire interest in the Partnership. 
There are no other partnership interests in the Partnership other than the
Assigned P/HMRI Partner Interest and the Assigned PGLP Partner Interest.

 

3.6                                 Attached hereto as Exhibit A is a true and
correct copy of the Partnership Agreement, as amended, modified or supplemented.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF
HHL AND HHFL

 

HHFL and HHL hereby represent and warrant to P/HMRI and PGLP Holdings as
follows:

 

4.1                                 This Agreement constitutes the valid and
binding agreement of HHFL and HHL and is enforceable against HHFL and HHL in
accordance with its terms.

 

4.2                                 HHFL has the limited liability company power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  HHL has the limited liability company power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  All action required to authorize the
execution

 

3

--------------------------------------------------------------------------------


 

and delivery of this Agreement and the consummation of the transactions
contemplated hereby has been taken and no other proceedings on the part of HHFL
and HHL are necessary to approve and authorize the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1                                 This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original, and all of
which shall together constitute one and the same instrument.

 

5.2                                 This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois.

 

5.3                                 If any provision of this Agreement, or the
application thereof to any person, place or circumstance, shall be held by a
court of competent jurisdiction to be invalid, unenforceable or void, the
remainder of this Agreement and such provisions as applied to other persons,
places and circumstances shall remain in full force and effect.

 

5.4                                 No delay or failure on the part of any party
hereto in exercising any right, power or privilege under this Agreement or under
any other instrument or document given in connection with or pursuant to this
Agreement shall impair any such right, power or privilege or be construed as a
waiver of any default or any acquiescence therein.  No single or partial
exercise of any such right, power or privilege shall preclude the further
exercise of such right, power or privilege.

 

5.5                                 All exhibits attached hereto are
incorporated herein as though fully set forth herein.

 

5.6                                 This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors.

 

5.7                                 Except as expressly set forth herein, the
covenants, agreements, representations and warranties of P/HMRI, PGLP Holdings,
HHL and HHFL set forth in this Agreement, shall survive the execution and
delivery of this Agreement and shall not merge into any other document or
instrument executed or delivered in connection herewith; provided, however, the
representations and warranties made by P/HMRI, PGLP Holdings, HHL and HHFL in
Articles III and IV above shall survive until December 31, 2004.

 

5.8                                 No amendment or modification of this
Agreement shall be binding upon any party unless executed in writing by the
parties hereto intending to be bound thereby.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

HORIZON HUNTLEY LLC, a Delaware limited
liability company

 

 

 

 

By:

Horizon Group Properties, L.P., its sole
managing member

 

 

 

 

 

By:

Horizon Group Properties, Inc., its
general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

HORIZON HUNTLEY FINANCE LLC, a
Delaware limited liability company

 

 

 

By:

Horizon Group Properties, L.P., its sole
managing member

 

 

 

 

By:

Horizon Group Properties, Inc., its
general partner

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PRIME/HUNTLEY MEADOWS
RESIDENTIAL, INC., an Illinois corporation

 

 

 

 

 

By:

 

 

 

Name:

Michael W. Reschke

 

Title:

President

 

 

 

 

 

PGLP HOLDINGS, L.L.C., a Delaware limited
liability company

 

 

 

 

 

By:

Prime Group Limited Partnership
Administrative Member

 

 

 

By:

 

 

 

 

Michael W. Reschke

 

 

Managing General Partner

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PARTNERSHIP AGREEMENT

 

(attached)

 

6

--------------------------------------------------------------------------------